PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 9,758,457
Issue Date: September 12, 2017
Application No. 15/243,980
Filing or 371(c) Date: 23 Aug 2016
Attorney Docket No. 95083/324.2001  



:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the request for refund filed December 3, 2021.

The request is DISMISSED.

Applicant filed the above request for refund of $2,050 and states in part that “[a]pplicant filed an e-petition to accept an unintentionally-delayed maintenance fee payment on November 22, 2021 . . . Applicant paid the necessary maintenance fee and petition fee.  Although both fees were deducted from the deposit account . . . the e-petition was not processed . . . Applicant hereby requests refund of the $2,050 paid”.

A review of the Office records for the above-identified application show that fees were received in the amounts of $1,000 for the 3 ½ year maintenance fee and $1,050 for the petition fee on November 22, 2021, however a petition was not received due to an EFS error.  A Petition to Accept the Delayed Payment of the Maintenance Fee was filed on December 10, 2021.  The fees received on November 22, 2021 will be applied toward the petition filed on December 10, 2021.  

In view of the above, the request cannot be granted.

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.  	


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions